 596DECISIONSOF NATIONALLABOR RELATIONS BOARDbe affected by an agreement in conformity with Section 8 (a) (3) of theamended Act. I will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employee because ofmembership in or activity on behalf of any such labor organization.EDWIN D. WEMYSS, d/b/a COCA-COLABOTTLING COMPANY OF STOCKTON,Employer.Dated --------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.FLOYDDRUMMONDD/B/ADRUMMOND IMPLEMENTCOMPANYandLODGE#349,INTERNATIONALASSOCIATION OF MACHINISTS.CaseNo. 9-OA-410. Jo wary 27,1953Decision and OrderOn June 25, 1952, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (5) of the Labor Man-agement Relations Act, as amended, and recommending that the Re-spondent cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain unfair labor practices in violation of Section 8 (a) (3) ofthe Act and recommended dismissal of those portions of the complaintherein alleging the discriminatory discharges of Emery Sparks andGeorge E. Penny. Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.Pursuant to Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chair-man Herzog and Members Murdock and Peterson].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the following additions, modifi-cations, and corrections."1We make the following corrections of misstatements of fact appearing in the Inter-mediate Report which do not affect the ultimate conclusions.At page 601The charge and amended charge were filed on July 3 and 31,1951, respec-tively, rather than on July 12 and 30, 1951.At page 605:The second signature on the quoted letter should read Kenneth Feineau.102 NLRB No. 62. DRUMMOND IMPLEMENT COMPANY5971.For the reasons given below,we agreewith the Trial Examinerthat the Respondent is engaged in commerce within the meaning ofthe Act.While this proceeding involves only events and employeesat the Respondent's Portsmouth store, we find, in accord with theTrialExaminer, that the Respondent's five stores constitute a single,integratedenterprise.Among other circumstances mentioned by theTrial Examiner, it is noted that all the stores have been under theimmediate, continuous supervision of the Respondent himself, or thatof a generalmanager(hired for this specific purpose) when the Re-spondent has been ill.We therefore find, as did the Trial Examiner,that the totality of the Respondent's operation in all five of his stores,rather than the operation of the Portsmouth store alone, is determina-tive of the question of the Board's assertion of jurisdiction herein.2During the year 1951, the Respondent's total purchases were $1,673,-744, of which $105,026 3 represented purchases directly from sourcesoutside the State of Ohio. These out-of-State purchases are approxi-mately 21 percent of the Board's minimum direct inflow requirementof $500,000.4The record also shows that at least $180,000 5 of the totalpurchases were from suppliers engaged in commerce within the mean-ing of the Act; this figure is approximately 18 percent of the Board'sminimum indirect inflow requirement of $1,000,000.During the sameperiod of 1951, the Respondent made direct out-of-State sales in thesum of $17,171. This figure is approximately 68 percent of the Board'sminimum direct outflow requirement of $25,000.The sum of thesepercentagesexceeds100 percent and, under the Board's prevailingFootnote 1-ContinuedAt page 605:At one point in the record the Respondent testified that he carried a singleblanket insurance policy for all his stores.However,he subsequently corrected this testi-mony and stated that, in fact,each of his stores carried individual insurance coverage.At page 606:The figure for the remainder of purchases should be $1,607,294 rather than$1,414,166.The figure for sales to customers living outside the State of Ohio should be $17,171 ratherthan $21,421.At page 620:The record discloses that five men originated the idea to contact theCharging Union herein,namely : Shepherd,Walter Egbert, Humble, Sparks,and Penny.At page 626: The Trial Examiner found that the Respondent initially refused to bargainon June 21,1951.With respect to the Respondent's exception to the date of June 24, 1951,given in "The Remedy" section, this latter date is obviously a typographical error andshould read June 21, 1951.2The Southland Corporation,etc.,94 NLRB 1563;Kram.bo Food Stores,98 NLRB 1320.8Of this amount$38,576 represents purchases of the Portsmouth store, the balance of$66,450 represents purchases of the Respondent's four other stores.d In his brief, the Respondent directs the Board's attention to the case ofCousinsTractor Company,72NLRB 857, in which the Board declined to assertjurisdiction overa business having annual direct out-of-State purchases exceeding$500,000.This case wasdecided before those in which the Board established its prevailing policy of asserting juris-diction over firms having an annual minimum of $500,000 in direct out-of-State purchases.8Purchases from John Deere Plow Company and The Massey-Harris Company were$48,000 and$170,000,respectively.From the total of these two figures,$38,000 has beendeducted, because the record does not disclose from whom the Portsmouth store's$38,000of direct out-of-State purchases were made.250983-vol.102-53-39 598DECISIONSOF NATIONAL LABORRELATIONS BOARDpolicy, warrants assertion of its jurisdiction over the Respondent'sbusiness operation.6Moreover, even if the Portsmouth store be regarded as a separatebusiness operation, we would nevertheless assert jurisdiction in thisproceeding.For the record discloses, as found by the Trial Examiner,that the Respondent, by virtue of its sales-and-service agreements withThe Massey-Harris Company, The Oliver Corporation, and JohnDeere Plow Company, operates in his Portsmouth store as an integralpart of the multistate enterprises of these respective companies.'2.We agree with the Trial Examiner that the discharges of EmerySparks and George E. Penny were not violative of Section 8 (a) (3)of the Act .8We shall, accordingly, dismiss those portions of the com-plaint herein alleging that Sparks and Penny were discharged dis-criminatorily.3.We find that the Respondent violated Section 8 (a) (1) of theAct on June 21, 1951, as did the Trial Examiner, by the statement ofArthur L. Schultz, manager of the Portsmouth store, to employeesHumble and Walter Egbert, to the effect that the Respondent wouldclose the store rather than recognize or deal with a union, and also onJune 23, 1951, by Schultz' statement to the same effect made to em-ployee Shepherd.4.For the following reasons, we find that the Respondent refusedto bargain with the Charging Union on June 7, 1951, rather than onJune 21, 1951, as found by the Trial Examiner.As the IntermediateReport more fully sets forth, the Union represented a majority of theRespondent's employees in the appropriate unit on June 6, 19519Byletter of this date, the Union requested the Respondent to bargainwith it as majority representative of the Respondent's employees.The Respondent received this letter on June 7, 1951, but did notanswer the Union's request.Shortly thereafter, on June 11, 1951, theUnion filed a representation petition with the Board.The Respond-ent received a copy of this petition and an accompanying letter fromthe Board on June 12, 1951.On June 21 and June 23, 1951, the Re-spondent engaged in acts which, as found above, were violative of8TheRutledge Paper Products,Inc.,91 NLRB 625.In a letter dated July 21, 1951,addressed to the Board,the Respondent stated thatbetween 90 and 95 percent of his total purchases were of goods "purchased outside of Ohio."However, unlike the Trial Examiner,we do not base our assertion of jurisdiction hereinupon this admission of the Respondent,because the Respondent,at the hearing,cast doubtupon the accuracy of the 90 to 95 percent figure.7Hallam iBoggsTruck Implement Company,92 NLRB 1339.8In adopting this finding,we do not consider the Trial Examiner's conviction that theillegibility of Sparks'signature provides a basis for concluding that Sparks was not qualifiedto work inthe Respondent's parts department.9We find, as did the Trial Examiner,that the appropriate unit herein is that requestedby the Charging Union, the composition of which unit the Respondent has not contested.In view of our finding that the Respondent initially violated Section 8 (a) (5) of the Acton June 7, 1951(prior to the date William Call was hired), we do not pass upon theTrial Examiner's finding which excluded Call from the unit herein. DRUMMOND IMPLEMENT COMPANY599Section 8 (a) (1) of the Act. Thereupon, the Union withdrew itsrepresentation petition and filed the charge herein.In these circumstances, we do not agree with the Trial Examinerthat the Respondent's failure to answer the Union's letter was ex-cusable because of the filing of the representation petition and/or theRespondent's alleged inexperience in dealing with labor unions.Onthe contrary, the Respondent's unlawful conduct on June 21 and 23,1951, which made a free election impossible, convinces us that thereason the Respondent failed to answer the Union's letter was forthe purpose of gaining time to undermine the Union's majority, andthat the Respondent never intended to bargain with the Union.1°Weshall, accordingly, order the Respondent to bargain with the Unionfor the employees in the appropriate unit.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Floyd Drummond d/b/aDrummond Implement Company, Portsmouth, Ohio, hisagents, suc-cessors,and assigns, shall:1.Cease and desist from :(a)Refusingto recognize or to bargain collectively with Lodge#349, International Association of Machinists, as the exclusive rep-resentativeof his employees in the following appropriate unit:All employees of the Respondent's Portsmouth, Ohio, branch, butexcludingoffice and clerical employees, salesmen, professional em-ployees, guards, and supervisors as defined in the Act.(b) Interrogating his employees as to their membership in, sym-pathy for, or activities on behalf of Lodge #349, International Asso-ciation of Machinists, or any other labor organization.(c)Threatening to cease the operation of his Portsmouth, Ohio,store before negotiating with, or signing a contract with, Lodge #349,International Association of Machinists, or any other labor organiza-tion.(d) In any manner interfering with, restraining, or coercing hisemployees in theexerciseof the right to self-organization, to form,join, or assistany labor organization, to bargain collectively throughrepresentativesof their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid10 Louisville Container Corporation,99 NLRB81; see also :Reeder Motor Company;96 NLRB 831.In view of our findingthatthe Respondent violated Section 8(a) (5) ofthe Act on June 7, 1951,we deem it unnecessary to determine whether, as the TrialExaminer found, there was a subsequent independent refusal to bargain on June 21, 1951,dr whether the case ofInternational Broadcasting Corporation(KWKH),99 NLRB 130.quoted at length in the Intermediate Report, is here applicable. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDor protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Lodge #349, Interna-tional Association of Machinists, as the exclusive bargaining repre-sentative of his employees in the aforesaid appropriate unit and, if anunderstanding is reached, embody such understanding in a writtenand signed agreement.(b) Post at his store in Portsmouth, Ohio, copies of the notice at-tached hereto and marked "Appendix A." n Copies of such notice,to be furnished by the Regional Director of the Ninth Region, shall,after being duly signed by the Respondent, or by his duly authorizedagent, be posted by him immediately upon receipt thereof, and bemaintained by the Respondent for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the said Regional Director for the Ninth Region, Cin-cinnati, Ohio, in writing, within ten (10) days from the date of thisOrder, what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyis,dismissed insofar as it alleges that the Respondent discriminatedin regard to the hire and tenure of employment of Emery Sparks andGeorge E. Penny in violation of Section 8 (a) (1) and (3) of theAct, and insofar as it alleges interference, restraint, and coercion inviolation of Section 8 (a) (1) of the Act, except as otherwise foundherein.' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order," thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Appendix ANOTICE To ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, Ihereby notify my employees that :I WILL NOT interrogate my employees with respect to their mem-bership in, sympathy for, or activities on behalf of LODGE#349,INTERNATIONAL ASSOCIATION OF MACHINISTS,or any other labororganization. DRUMMOND IMPLEMENT COMPANY601I WILL NOT threaten to cease operation of my Portsmouth,Ohio, store before negotiating with, or signing a contract with,LODGE #349, INTERNATIONAL ASSOCIATION OF MACHINISTS, or anyany other labor organization.I WILL NOT in any manner interfere with, restrain, or coerceemployees in the exercise of their right to self-organization, toform, join, or assist any labor organization, to bargain collec-tively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3) of the Act.I WILL bargain collectively, upon request, with LODGE #349,INTERNATIONAL ASSOCIATION OF MACHINISTS, as the exclusive rep-resentative of all my employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours of employment,and other conditions of employment and, if an understanding isreached, embody such understanding in a written and signedagreement.The bargaining unit is :All employees at my Portsmouth, Ohio, branch, but exclud-ing office and clerical employees, salesmen, professional em-ployees, guards, and supervisors as defined in the NationalLabor Relations Act.All my employees are free to become or remain members of anylabor organization.FLOYD DRUMMOND D/B/ADRUMMOND IMPLEMENT COMPANY,EmployerBy ---------------------------------------Dated --------------------(Representative)(Title)This noticemust remainposted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.Intermediate ReportSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on July 12 and 30, 1951,respectively, by and on behalf of Lodge #349, International Association ofMachinists, herein called the Union, the General Counsel of the National LaborRelations Board, herein respectively called the General Counsel and the Board,by the Regional Director for the Ninth Region (Cincinnati, Ohio), issued his 602DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint, dated January 28, 1952, alleging that Floyd Drummond d/b/a Drum-mond Implement Company, herein called the Respondent, had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint and the charges, together with notice of hearingthereon, were duly served upon Respondent and the Union.With respect to the unfair labor practices, the complaint, alleged in substancethat Respondent : (1) Did refuse and fail to bargain collectively with theUnion as the exclusive bargaining representative of the employees in the unitfound appropriate hereinbelow by refusing to meet and bargain with the Union,although requested to do so; (2) commencing on or about March 1951, and atall times thereafter, interfered with, restrained, and coerced and is now inter-fering with, restraining, and coercing his employees in the exercise of the rightsguaranteed them by Section 7 of the Act, byinter alia:(a) interrogating hisemployees as to their membership in, sympathy for, and activities on behalf ofthe Union, (b) threatening to cease his Portsmouth, Ohio, operation should alabor organization come into that store, and (c) advising and informing hisemployees that he was aware of their membership in, sympathy for, and activi-ties on behalf of the Union, for the purpose of discouraging membership in,sympathy for, and activity on behalf of the Union; and (3) discharged thefollowing employees, Emery Sparks and George E. Penny, on June 7 and June 13,1951, respectively, and since said discharges has failed and refused to reinstatesaid employees, because of their membership in, sympathy for, and activity onbehalf of the Union.Respondent duly filed an answer in which he denied the commission of thealleged unfair labor practices: (1) That he was engaged in interstate commercewithin the meaning of the Act; (2) alleged that he was without knowledge orinformation as to the status of the Union ; (3) that the unit described in thecomplaint is inappropriate; (4) in substance that the Union made no effort tocommunicate further with him after its letter requesting recognition which cameto his attention on the same day that he received a letter from the Board whichinformed him that the Union had filed a petition with the Board requesting anelection, and that thereafter he complied with each and every request of theBoard and its agents; (5) that if the Board had proceeded with an electionamong his employees and the Union certified as the collective-bargaining agentof his employees then and in that event he would have recognized said Union assuch an agent and bargained collectively with it;' (6) that he did not dischargeEmery Sparks on June 7, 1951, because of his membership in and activities onbehalf of the Union but did lay him off at that time because he was a temporaryemployee and there was no further need for his services; and (7) admits thathe discharged George E. Penny on June 13, 1951, for cause, and refused toreinstate him to his job for the same reasons.Pursuant to notice, a hearing was held at Portsmouth, Ohio, on February 11,12, and 13, 1952, before the undersigned, the duly designated Trial Examiner.The General Counsel and the Respondent were represented by counsel and theUnion by a lay representative and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.At the conclusion of the GeneralCounsel's case-in-chief and at the close of the hearing, Respondent's counselmoved to dismiss the complaint, particularly on jurisdictional grounds.RulingI Seeinfrain that section of thisreportstyled "The Businessof the Respondent." DRUMMOND IMPLEMENT COMPANY603thereon was reserved. It is hereby granted in part and denied in part as willbe shown in detail hereinafter.The General Counsel also moved to conform thepleadings to the proof as to minor matters, which was granted by the undersigned.Though given an opportunity to do so all parties waived oral argument.At the close of the hearing, the General Counsel advised the undersigned thathe had been unable to secure certain vital documentary evidence as regards theRespondent's business operations and requested leave to file such evidence at afuture date with the undersigned.After full discussion by all the partieson therecordin this regard, the undersigned with the full cooperation of counsel andthe representative of the Union, adjourned the hearingsine die,and granted theGeneral Counsel permission to file with him on or before February 29, 1952, thedocuments referred to.'Thereafter, on or about February 28, 1952, the under-signed received from the General Counsel the following documents: (1) Copies ofwhat purports to be sales contracts between the Respondent and The OliverCorporation, John Deere Plow Company, and The Massey-Harris Company, whichthe undersigned then marked for identification as General Counsel's Exhibits15, 16, and 17, respectively, and admitted them in evidence as a part of the recordthe same as if they had been so marked and identified at the hearing in thematter.Thereafter on March 5, 1952, the undersigned issued his order officiallyclosing the hearing herein.In accordance with permission granted at the hearing herein, the GeneralCounsel and the Respondent filed briefs with the undersigned on or about March25, 1952.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent herein, Floyd Drummond d/b/a Drummond Implement Com-pany, is a sole proprietorship engaged in the business of selling and servicingfarm equipment and machinery in five cities and towns in the State of Ohio.Drummond makes his home in Bainbridge, Ross County, Ohio, and one of hisstores is located there.Though the complaint alleges that the Respondent hashis principal offices and place of business in Portsmouth, Ohio, the undersignedis convinced and finds from the record as a whole that since Drummond lives inBainbridge, this point should be so designated. In addition to the store at Bain-bridge, Drummond owns and operates stores at Chillicothe, county seat of RossCounty ;Washington Court House, county seat of Fayette County ; Hillsboro,county seat of Highland County ; ' and at Portsmouth, county seat of SciotoCounty.In the course and conduct of his business as a farm implement dealer throughthe five stores, Drummond's principal suppliers are The Oliver Corporation(herein called Oliver), John Deere Plow Company (herein called John Deere),The Massey-Harris Corporation (herein called Massey-Harris), and GeneralMotors Corporation, Truck and Coach Division (herein called General Motors).Oliver, John Deere, and Massey-Harris, have branch offices and warehouses inColumbus, Ohio, and ship therefrom assembled products to their respectivecustomers throughout the State. In addition, Oliver has plants in Springfield and2 See pages 336-39 of the record.8The record inadvertently refers to"Hardin" and "Harding" County.This is erroneousbecauseKenton is the county seat of Hardin County. There is no Harding County inOhio.Accordingly,the record is corrected to this extent by the undersigned. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDCleveland, Ohio ;at Springfielditmanufactures plows, corn planters,manurespreaders,and other farm implements, and at Cleveland, tractors are made.Orders for its equipment are placed through its offices in Columbus.Massey-Harrismanufactures its products at Toronto, Canada, Batavia, New York, Fowler,California, and Racine, Wisconsin, where its general offices are located. JohnDeere manufactures no merchandise in Ohio, its factories being located in Illinois,Iowa,Wisconsin, and other States.General Motors'main plantis located inPontiac, Michigan, but it maintains offices at Cincinnati, Ohio, and operates anassembly plant for trucks in the Cincinnati area.The Respondent is a dealer for Massey-Harris and Oliver in all of his stores ;for John Deere in the Portsmouth store only; and for General Motors in Wash-ingtonCourt House, Chillicothe, Bainbridge, and Portsmouth. (At the time ofhearing herein his contract with General Motors at Portsmouth had beencancelled.)As indicated above the Respondent contends that: (1) It is not engaged ininterstate commerce within the meaning of the Act; and (2) the Portsmouth,Ohio, store alone should be considered in these proceedings.On the other hand the General Counsel contends that while the Portsmouthstore alone is involved in the alleged unfair labor practices, particularly as re-gardshis 8 (a) (5) allegation, nevertheless all of the Respondent's operationsshould be considered in determining the question of commerce, and the deter-minationof theBoard's jurisdiction over the subject matter.On July 21, 1951, the Respondent sent the following letter to the Board :Phone :DRUMMONDPhone :Bainbridge-2011-2236IMPLEMENT COMPANYWashington C H-6402Chillicothe--5366Portsmouth-30EVERYTHING FOR THE FARMBAINBRIDGE, OHIOJuly 21, 1951MR.ALVIN SCHWARTZ,1200 Inglis Building,Cincinnati, OhioDEAR SIR :In regards to our telephone conversation of recent dateconcerningcertaindata on our purchasesand sales,please be advised that our total purchasesfor Drummond Implement Company, including all five stores located inPortsmouth, Chillicothe, Hillsboro, Washington C. H., Ohio, and Bainbridge,Ohio was $1,519,391.50, and our total sales was $1,824,521.05.The total saleswere asfollows :Portsmouth ----------------------------------373, 190. 89.Chillicothe-----------------------------------399,665. 46.Hillsboro-------------------------------------163,867.59.Washington C. H. Ohio----------------------279, 615. 60.Bainbridge----------------------------------.521,325.27.Mill -----------------------------------------86,856. 24.1,824, 521.05. DRUMMOND IMPLEMENT COMPANY605The only stores that sold any merchandise outside of Ohio were Ports-mouth and Bainbridge, which we estimate to be between two and threepercent.The amount of goods purchased outside of Ohio which we sold we estimateto be between ninety and ninety five percent,the greater part of which washandled through branch distributors in Ohio.Trusting this is the desired information, we remain,Very truly yours,DnumMOND IMPLEMENT COMPANY,/s/ FLOYD DRUMMOND,/s/ KENNETH FuRNAU,Owner.Auditor.The Respondent's "letterhead" on the above clearly indicates to the under-signed that Drummond himself considered all five storesas a single businessventure.Each of the Respondent's stores isunder the direct supervisionof a manager.As the undersigned interprets the testimonyadduced atthe hearing herein, eachstore keeps its own set of books,doesits own banking, collects its accounts re-ceivable, and in general operates much the same as any local retail store.The managers of the stores are paid a salary by the Respondent.There Isno evidence in the record that they share in the profits or losses of the individualstores.There is some evidence, however, that their tenure of office is subject tothe whim of the Respondent.`Drummond calls at each of the stores about oncea week.Each store manager is responsible for the purchase of supplies and thesale of equipment in his area.There is no evidence in the record of interchangeof employees between the respective stores.Each manager hires and fires theemployees under his supervisionas hesees fit.It is clear from the record that the Respondent keeps in close touch with hisstores.This is evidenced by the fact and he retains an auditor who keeps trackof the business of each store,and a general managerwho looks after things dur-ing Drummond's absence.'Another indicia that the Respondent's business is an integrated enterprise Isthe fact that he carries a blanket insurance policy that covers all of his stores .0Further indicia is the fact that all sales contracts with and purchases from thevarious firms with whom he does business are made in thenameof "The Drum-mond Implement Company," thus indicating that it is the creditand financialstanding of Drummond that enables him to operate and dobusinesswith theaforementioned concerns at all five of the stores.From all of the above, the undersigned is convinced and he so finds that theRespondent's operations constitute a single interrelated and integratedbusinessand that the totality of the sales and purchases of all his stores are relevantmaterial in determining the Board's jurisdiction as regards the commerce issue.Indicia that the Respondent is engaged in commerce within the meaning of theAct is found in his answer wherein he denies that he refused to bargain with theUnion, and as a further defense alleges that "This Respondent says that a Field4This is evidenced by the testimony of Schultz,manager of the Portsmouth store, whichwill be discussed in detail hereinafter.5 At the time of the hearing herein, Drummond was III and in fact had been in poorhealth for quite some timeDue to this condition be was compelled to hire someone tolook after his business interests.9 SeeGrinnell Bros.,98 NLRB 20;Southland Corporation,Oak Farm DairiesDivision,94 NLRB 1563;Galyan's Super Market, Inc.,92 NLRB 298. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentative of the National Labor Relations Board from the Cincinnati Officeappearedin personand talked to this Respondent, and the Respondentinformedhim that if the petition was processed and the Board ordered anelection and theRespondent's employeesin anelection duly held by the Board selected the Unionas theircollective bargaining agent then and in that event thisRespondent wouldrecognize the Union." 'Again Drummond himself testifiedat the hearingherein in this regard as follows :Q. (By Mr. Fitch) Mr. Drummond, in the event that the Board wouldorder an election for the Union as certified as bargaining agent for youremployees, would you bargain with them?A. If they had a majority.Q. If they are certified, if the Board orders, will you bargain with thisUnion?A. If they are certified.Q. Is your answer yes or no?A. Yes.Mr. Fitch : All right.Trial Examiner Shaw : You are excused.While the Respondent's admissions alone might be legally sufficient to predi-cate a finding that the Respondent is engaged in commerce withinthe meaningof the Act, on the theory that if the Board asserts jurisdiction, it does so for allpurposesand not in part for the convenience of the parties, the undersigned, forreasons setforth below, deems it unnecessary to rely on such technicalities todispose of this important jurisdictionalissue.It is the record considered as awhole thatmustprovide the answer.During the calendar year of 1951, the Respondent's purchases of merchandiseamounted to $1,673,744.Of this amount, $66,450.36 represents purchases madedirectly frommiscellaneous suppliers outside the State of Ohio.The remainder,or purchases amounting to $1,414,166.42, was made from and through sales repre-sentatives of John Deere, Massey-Harris, and Oliver, who maintain sales officesin Columbus, Ohio, and General Motors whose offices are in Cincinnati, Ohio.Of this group only Oliver maintains factories in Ohio.'During this same period of time the Respondent's sales inthe areas served byhis five stores amounted in the aggregate to $1,983,691.09.Of this amount$21,421.76 or approximately .01 percent represents sales to customers livingoutside the State of Ohio.`As indicated above, the Respondent has dealer agreements with Oliver, JohnDeere, Massey-Harris, and General Motors.According to Drummond none ofthe contracts is "exclusive," that is to say that others within the area served byhis stores may sell merchandise manufactured by his suppliers.The contractsor agreements which were offered in evidence by the General Counsel indicatethat such is the case.However, it is clear from the language of the variouscontracts submitted by the General Counsel thatas long asthe Respondent con-ducts his affairs in a business-like manner and sells a reasonable amount of themanufacturers' products, he has nothing to fear from others invading his terri-tory.For example, the Respondent's agreement with Oliver, which was enteredinto on August 18, 1947, states as follows as regards "Territory."7 At common law, pleading in thismanner wasfatalsince it admits and denies at thesame time. It was styled a "negative pregnant "'As indicatedsupra,GeneralMotorsmaintains an assemblyplant for trucks atHamilton, Ohio.e The merchandise was purchased by customers at the Respondent's stores inOhio foruse outside the State. DRUMMOND IMPLEMENT COMPANY607Territory1.The goods covered by this contract shall be purchased for resale, foragricultural use only, in the town where Dealer is located and its vicinity.The territory described is nonexclusive but so long as this contract isin effect Oliver will not enter into any other like contract relating to theterritorydescribed.Oliver reserves the right to sell directly to Federal, State or local govern-ments and departments thereof, educational institutions, and individualsor corporations whose operations extend beyond the limits of a local com-munity withoutany rights accruingto Dealer byreason of such sale.Oliver shall be under no liability to Dealer in respect to any sales made orpromoted by any otherdealer.Moreover, the agreements with Oliver, John Deere, and Massey-Harris accordthese companies a substantial degree of control over the Respondent's business.For example, the Respondent is required to furnish each of them with full sales,financial, and inventory reports, and make its books available upon demand.They also provide for mutual assistance in advertising the products of thesuppliers.Again, the Respondent is required to carry in stock at all times partsfor the suppliers' respective products, and to maintain repair and service per-sonnel equipped with the proper tools and machines to keep their products inrepair and operation.By and large the bulk of the Respondent's business is with Oliver.Unfortu-nately the record does not disclose the dollar amount of his purchases from thissupplier.Nor does the record disclose the dollar amount of the Respondent'spurchases from John Deere. All that it shows in this regard is the total salesto the Portsmouth store, $48,000.The record does show the dollar amount ofthe Respondent's purchases from Massey-Harris to be $170,000 for all stores foran unstated period (presumably for 1951). In such a state of the record theundersigned is compelled to resort to the Respondent's own figures as set forthin the above letter to arrive at a percentage of his interstate business; to witthat 90 percent of all purchases was either purchased from firms outside theState of Ohio, or through their branch offices in Ohio, which amounts to approxi-mately $1,506,300.Accordingly, the undersigned finds that the Respondent had an inflow ofmerchandise valued at approximately $1,506,300 from suppliers who either manu-factured their products outside the State of Ohio and shipped them directly tothe Respondent's respective stores, or reshipped them from their warehousesin the State.While the undersigned finds that this figure includes purchasesfrom Oliver, who has factories in Ohio, he feels that this is of no moment in viewof the fact that Oliver is a nationwide organization and its factories in Ohioare but a part of a multistate enterprise over which the Board has assertedjurisdiction on innumerable occasions.Nor is the undersigned unmindful ofthe fact that the bulk of the Respondent's purchases from John Deere andMassey-Harris are through their Columbus, Ohio, offices and warehouses, butas in the case of Oliver he finds this factor of no moment for the simple reasonthat in reality the flow of commerce from outside the State is stopped butmomentarily, and then moves on to its ultimate destination. In other words theoffices and warehouses of Oliver, John Deere, Massey-Harris, and General Motorsact as mere conduits through which their products flow to the ultimate purchaseror consumer10The situation herein is somewhat analogous to that found inHolm TractorckEquipment Company,93 NLRB 222, wherein the Board asserted jurisdiction on10See Board's Sixteenth Annual Report at page 28, et seq. 608DECISIONSOF NATIONAL LABORRELATIONS BOARDthe theorythatthe relationship found therein between the employer and itssuppliers constituted an "integral part of multistate enterprises,and that, pur-suant to the Board'srecentlyannouncedpolicy,itwill effectuate the policies ofthe Act toassert jurisdiction in this case."Under the circumstances found above, the undersigned is convinced and findsthat the Respondent herein is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDLodge#349, International Association of Machinists,affiliated with the Ameri-can Federation of Labor,is a labor organization admitting to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICES1.Sequence of events leading up to the alleged unfair labor practicesThe Respondent's plant in Portsmouth,Ohio,is a one-story building. In thefront are located the parts and hardware departments, the manager's office, andthe bookkeeping department.In the rear of the building is one large room whereequipment is serviced and repaired.At all timesmaterial herein,A. L. Schultzwas manager of the store and Mrs. Margaret E. Drummond, bookkeeper"Sometime in the early part of May1951,the employees in the shop becamedissatisfied with their wages and working conditions and in the course of theirdiscussions they decided to send one of their number,Nero Shepherd, to seeGeorge Egbert, secretary of Local #349. Shepherd went to see Egbert andsecured from him authorization cards.Within the next few days, 5 of the 7employees in the shop signed cards, and paid $5 initiation fee.Along aboutJune 1, 1951, Edward L. Mercker, international representative of the Union,met with Egbert in Portsmouth, Ohio, at which time the cards were turned overto him. Shortly thereafter, on June 6, 1951, Mercker wrote the following letterto the Respondent:INTERNATIONAL ASSOCIATIONOF MACHINISTSOLIVE HILL,ICY.,June 6, 1951.Registered MailReturn receiptrequestedMR. ARTHUR SCHULTZ,Manager,Drummond Implement Co.1634 Gallia StreetPortsmouth, OhioDEAR SIR :This is to officially inform you that a majority of the employees of yourPortsmouth,Ohio branch, excluding office, clerical,salesmen,guards, profes-sional employees and supervisors as defined in the Labor Management Rela-tions Act, have designated the International Association of Machinists astheir bargaining agent. This is further to request recognition of our Associa-tion for the said employees in all matters pertaining to hours of work, ratesof pay and other conditions of employment.It will be greatly appreciated if you will advise me sufficiently in advanceas to the time and place you can meet with me, in Portsmouth, Ohio, for the11No kin of the Respondent herein. DRUMMOND IMPLEMENT COMPANY609purpose of negotiating an agreement, for these employees, covering hours ofwork, rates of pay and other conditions of employment.Looking forward to amicable and pleasant relations, I am,Yours very truly,EDWARD L. MERCKER,(Signed)Edward L. Mercker,Grand Lodge Representative,801 Iola Road, Louisville, Ky.The above letter was received by the Respondent on June 7, 1951" A few dayslater,June 11, 1951, the Union filed with the Board, at the offices of the NinthRegion(Cincinnati, Ohio), a "Petition for Certification of Representatives," inwhich it alleged that it represented more than 30 percent of the Respondent'semployeesin the following appropriate unit, "All employees of the Company atits Portsmouth, Ohio Branch excluding all office, clerical, salesmen, professionalemployees,and supervisors as defined in the Act." On the same day the RegionalDirector for the Ninth Region wrote the Respondent the following letter :NINTH REGION1200 INGALLS BUILDING-6 EAST FOURTH STREET-CINCINNATI Z,OHIODRUMMOND IMPLEMENT COMPANY1634 Gallia StreetPortsmouth, OhioJune 11, 1951.RE : Drummond Implement Company Case No. 9-RC^1257GENTLEMEN :I am herewith enclosing a copy of the petition which has been filed in theabove case.In order to assist us in the investigation of this matter,will you kindlyforward the following information and data to us immediately :(1)Two copies of a list of employees arranged in alphabetical order andindicating the job classifications of each of the employees falling within thealleged appropriate unit during the last completed pay-roll period.(2)Copies of all correspondence concerning the question of representationand all contracts with the petitioning union or any other labor organizationclaiming to represent any of the employees.Please address all correspondence and inquiries to the Field Examiner towhom this matter has been assigned,as indicated below.Verytruly yours,JACK: G. EVANS,Regional Director.The above letter and the copy of the petition were received by the Respondentthe next day, June 12, 1951. On or about that date Drummond was at the Ports-mouth store, and Schultz turned over to him the letter from the Union datedJune 6, 1951, and the letter and the copy of the petition dated June 11, 1951.After reading this correspondence, Drummond instructed Schultz and Mrs.33 Seeinfraas regards the discharge of Emery Sparks 610DECISIONSOF NATIONALLABOR RELATIONS BOARDDrummond to comply with the request of the Board in its letter of June 11, 1951.On June 14, 1951, Schultz sent the following letter to the Board :DRUMMONDIMPLEMENT COMPANYEVERYTHING FOR THE FARMG.M. C. TRUCKSSALES AND SERVICE-HARDWAREFLOYD DRUMMOND, Owner1634-38 GALLIA STREETPORTSMOUTH, OHIONATIONAL LABOR RELATIONS BOARD1200 Ingalls Building6 East Fourth Street, Cincinnati 2, OhioAttention : Mr. Alvin SchwartzRe : DRUMMOND IMPLEMENT CO.Case No. 9-RC-1257June 14, 1951.GENTLEMEN:We are enclosing herewith, two copies of a list of employeesarrangedin alphabetical order and indicating the job classifications and also a copyof all correspondence concerning the question.Trusting the enclosed matter is in order, we areYours very truly,/s/A. L. Schultz,DRUMMOND IMPLEMENT COMPANY,Manager-Portsmouth Store.Thereafter the field examiner for the Board, Alvin Schwartz, to whom thecase had been assigned, contacted the Respondent during the course of hisinvestigation.On June 7, 1951, the Respondent laid off or discharged Emery Sparks, and onor about June 13, 1951, discharged George Penny.Both were shop employeesand had signed union-authorization cards.The discharges will be discussed indetail hereinafter.On July 2, 1951, the Union filed with the Board a "withdrawal Request" inCase No. 9-RC-1257, which was approved on July 5, 1951, by Jack G. Evans,Regional Director for the Ninth Region.On July 3 and 31, 1951, the Unionfiled the charges upon which the instant complaint is predicated.Other than the letter of June 6, 1951, in which it notified the Respondent thatit represented a majority of his employees, no officer or representative of Local#349 or of the International Union made an effort to see or get in touch withthe Respondent at any time either by letter, telephone, telegraph, or by callingat this Portsmouth, Ohio, store, which is involved herein. In fact Mercker,the international representative of the Union, testified on the first day of thehearing herein in this regard as follows :Q. (By Mr. Fitch) Did you ever make a trip to Portsmouth, Ohio, some-time in June 1951, to investigate any information you had received fromMr. George Egbert?A. Yes.Mr. Cohn : Objection.What information? DRUMMOND IMPLEMENT COMPANY611Trial Examiner Shaw : This is cross-examination.George Egbert hasbeen mentioned as the Secretary. I don't know, it may have somethingto do with this representation matter.You may proceed. Overruled.A. Yes.Q. (By Mr. Fitch) Was that before or after you received these cards?A. After.Q. And did you go around to the Drummond Implement Company andattempt to talk to Mr. Schultz, the manager?A. No.Q. Did you make any effort to contact him after you received these cards?A. I wrote a letter after I received the cards.Q. Did you do anything other than writing a letter?A. No.Q. And you never did, of course, direct a letter to Mr. Floyd Drummond,the owner of the place, to your knowledge?A. Floyd Drummond?Q. Yes.A. No, I never directed a letter to Mr. Drummond.Q. So far as you know you never met Mr. Drummond until today, is thatcorrect?A. I never met Mr. Drummond, period.Q. You have never seen him, then, until today?A. I don't know the gentleman at all.Mr. Fitch : I believe that's all.Trial Examiner Shaw : Any redirect?Mr. Cohn : No, sir.Trial Examiner Shaw : You are excused.It is the theory of the General Counsel that the Respondent upon receipt ofthe Union's letter of June 6, 1951, then and thereafter entered upon a "deliberatecampaign designed to dissipate and destroy the organization of his employees,"and that the "first step in the campaign was the discharge of Emery Sparks notover two or three hours after the letter was brought to the attention of thestore manager, Mr. Schultz" ; 1S and that under such circumstances the Unionwas justified in withdrawing its petition for certification and filing the chargesherein.2. The alleged discriminatory discharge of Emery SparksEmery Sparks was first employed by the Respondent in 1944, and quit sometimein 1947.He was reemployed around March 1, 1951, as a repairman and pri-marily to set up and repair farm machinery out in the field.According to Sparks he was rehired by the Respondent under the followingcircumstances.For some time he had been loafing around the shop talkingto the "boys," and on one such occasion Schultz was present and asked himif he would like to go to work for the Respondent. Sparks accepted Schultz'offer and at the time asked him about the permanency of the job. Schultz toldhim that it would "be a permanent job if you want it."His salary was $45per week.On May 5, 1951, Sparks signed one of the Union's authorization-for-member-ship cards, and thereafter paid his $5 initiation fee.According to the record,this was the extent of his union activities.Sparks further testified that one day when he was setting up machinery inthe shop along with 2 or 3 other employees, Schultz came by and in the course1"Quoted portions from the General Counsel's brief at page 9 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the conversation that ensued asked him how he liked construction work.Hetold him"just fine."His explanation of Schultz'query in this regard was thateverybody in the shop including Schultz knew that before he went to work forthe Respondent he had been employed on a nearby construction job, and at thattime it was his custom to loaf around the Respondent's shop whenever he hadan opportunity.In the course of the conversation he told Schultz that it "wasan all-union job," and voluntarily showed him a "carpenters" union card.Therecord does not disclose when the conversation took place.As indicated above, Sparks was laid off or discharged by the Respondent onJune 7, 1951.His version of what transpired on that daywas asfollows.Inthe forenoon he worked in the shop setting up machinery.Along about 10: 30or 11 a. m. he had occasion to be in the front office and at that time saw thepostman enter the door and hand Schultz the mail. Included was a registeredletter, for which he saw Schultz sign" Since the General Counsel at thehearing herein and in his brief attaches so much importance to the circum-stances surrounding the receipt of the registered letter,the undersigned isof the opinion that Sparks' testimony as regards the incident should be setforth in detail herein below :Q. (By Mr. Cohn) Was there anybody with Mr. Schultz when you sawhim sign forthe letter?A. The mail man was standing there, that was all.Q.Was any other employee there?A.Well, there was someone there behind the counter waiting on someguys that was in there, and I just got through talking to one of them thatcome by, that's the reason I seen him sign that letter.The mail man said,"Here's your registered letter," and about that time I walked by, goingthrough to the other room to start working.Q.Where was Mr. Schultz at the time?A. Standing right by the cash register.Trial Examiner Shaw : Did Mr. Schultz tell you who was the sender ofthat registeredletter?The witness : He did not.He didn't say a word, and I didn't say nothing.Trial Examiner Shaw: You don't know, then, where it was from?The Witness : No, sir.Mr. Cohn : That's all.Trial Examiner Shaw : You are excused.On the afternoon of June 7, 1951, Sparks was sent out in the field to set upfarm machinery.What transpired then and thereafter is best told in his testi-mony.It is set forth below :Q. Now, directing your attention to the date of June 7th, 1951, what didyou do?Did you work that day, Mr. Sparks?A. Yes, sir.Q.What did you do that day?A.Well, the fore part of the day I set up farm machinery in the shop.The after part of the day I went out here to Tick Ridge, me and GeorgeEichenlaub, and finished setting up a hay baler.Trial Examiner Shaw : Out where?The Witness : Tick Ridge.T I C K. Out back of Wheelersburg.Trial Examiner Shaw : Off the record.(Discussion off the record.)14 The General Counsel's theory in this regard will be thoroughly discussed hereinafter. DRUMMOND IMPLEMENT COMPANY613Trial Examiner Shaw:On the record.Q. (By Mr. Cohn) Well, did you have a conversation with Mr. Schultzthat day?A. Thatevening after I come back in, yes, sir.Q.What time did you get back in?A.Well, I judge it was around five o'clock, or a quarter until.Q.Well, just state what happened.A.Well,we come back in and he was in the shop.I messed around therea little bit, five or ten minutes,maybe, and we got our equipment unloadedoff of the truck ; and he said, "Come here, Red, I want to talk to you."Meand him went upstairs.We got to the top of the stairs and he stopped andhe said, "I am going to have to lay you off." And I said OK.He said, "MrDrummond said we would have to cut down on expenses,and we are gettingpretty well caught up, I am going to have to lay you off. The office girl hasgot your money in there." I said, "All right." I walked in, got my money,walked back downstairs, gathered up part of my tools, and took them onhome. I went on home. That's all there was to it.Sparks saw Schultz on one occasion after he was laid off. At that time thefollowing conversationoccurred.Q.Would you say when and where that occurred?A. I was talking to him when he stopped for a red light at Finley andNinth Street. I asked him, I said, "I heard you hired a new guy?" He said,"Yes." I said, "What about my job?" He said, "I heard you had a job." Isaid"I have."The red light changed and he pulled out.Q.Was that the extent of the conversation?A. Yes, sir.The above is a summation of the General Counsel's case as regards the allegeddiscriminatory discharge of Emery Sparks.There is little(if any)dispute asto the facts,except as regards the circumstances surrounding the registeredletter, and the employment of Sparks.At this stage of the report the under-signed feels that the position of the General Counsel as regards the allegeddischarge of Sparks should be set forth.As the undersigned sees it, the GeneralCounsel predicates his position as regards Sparks on the following:(1) Sparkswas hired by the Respondent as a regular shop employee,with no "strings"attached to the job, in other words as a permanent and not as a temporary em-ployee as contended by the Respondent; (2) he signed a union-authorizationcard ; (3) before the employees in the shop engaged in any union or concertedactivities he had disclosed to Schultz his membership in the "carpenters" union ;(4) he was discharged a few hours after Schultz received the letter from theUnion in which it notified the Respondent that it was the duly designated agentof a majority of the employees in the shop; and (5) the RespondentreplacedSparks with a new employee a short time after he was discharged, of which moreanon.The Respondent contends that:(1) Sparks was hired as a temporary em-ployee to help out during the rush or planting season in the Portsmouth area;(2) Sparks was laid off for economic reasons;(3) the employee hired by theRespondent after Sparks' discharge was hired originally as a "parts" man, forwhich Sparks was not qualified ; and (4) the Respondent was without knowledgeof Sparks'membership in or activities on behalf of the Union at the time hisservices were dispensed with.In the considered opinion of the undersigned, the most important testimonyin the record as regards Sparks is his own as regards the circumstances sur-250983-vol 102-53-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDrounding the receipt of the registered letter by the Respondent from the Unionon June 7, 1951.16 According to Sparks he saw the postman enter the Respondent'soffice in the morning of June 7, 1951, and hand Schultz the mail ; that he heardthe postman say to Schultz, "Here's your registered letter," and that he thensaw Schultz sign the return-receipt card. The record completely refutes Sparks'testimony in this regard. In the first place the return-receipt card at issue, andwhich is attached to General Counsel's Exhibit No. 7 (the letter from the Unionto the Respondent) and marked as General Counsel's Exhibit No. 7a, shows thatMargaret Drummond signed the receipt for "Arthur L. Schultz" on "June 7,1951."Margaret Drummond, the Respondent's bookkeeper, testified that she per-sonally received the mail including the registered letter on this particular morn-ing and signed the return receipt; that Schultz did not come into the office untilafter she had received the mail ; and that sometime after lunch she gave himthe letter from the Union.Drummond impressed the undersigned as an honest and forthright witness.Sparks did not so impress him. Consequently, the undersigned credits Drum-mond's account of the above incident in its entirety and finds that Sparks' testi-mony in this regard was so palpably false that it is entitled to no credence what-soever.Should Sparks' account of the incident be credited by the undersigned,he still would be compelled to reject it in toto for the simple reason he wouldbe required to find: (1) First that the letter from the Union was in the envelope;(2) that the contents of the letter immediately compelled the Respondent to"enter upon a deliberate campaign designed to dissipate and destroy the organi-zation of his employees"; and (3) that since Schultz had previously been in-formed of Sparks' membership in the "carpenters" union, it therefore followsthat Schultz discharged Sparks because he was the only employee that ".. .Schultz knew had union proclivities.""Findings of fact cannot be predicatedon inference upon inferencead infinitum.They must be made upon reliable,probative, and substantial evidence ; not upon suspicion, surmise, and speculation.Consequently, the undersigned rejects the General Counsel's theory as regardsthe incident of the "registered letter" in the alleged discharge of Sparks.As regards the circumstances surrounding the actual discharge of Sparks theRespondent, as indicated above, contends that he was hired in March 1951 tohelp out during the spring or "busy season," and that by June 1951 business hadbegun to slacken up and his services were no longer required.In the considered opinion of the undersigned, the record supports the Respond-ent's position in this regard.For example, Margaret Drummond testified withoutcontradiction that on one occasion during the time material herein she hadthe following conversation with Sparks :Q. Now, did he have any discussion with you about his employment at theDrummond Company?A. No, not with regard to his employment.Q.Did he have any conversation with you subsequent to his employment,after he started working?A.Well, yes.Q.What did he say about his work, as to whether or not it would be apermanent job or a temporary job?A.Well, on one occasion he stopped me where he was setting up machin-ery, and told me that he had been offered a job he thought he could get, at$2.50 an hour, and he said that if he could secure it he would take it, and Iu Particularly as regards his credibilityas a witness.14Quoted portions from the General Counsel's brief at page 10. DRUMMOND IMPLEMENT COMPANY615told rim, I said, "Well,Red, under the circumstances,"I said, "I don'tknow how long Mr. Schultz will need you." Isaid,"I would advise you totake it."He says, "That's what I know."Trial Examiner Shaw : When was this?The Witness : Well, exactly I wouldn't know.I was just walkingthroughand they call to me lotsof times.Trial Examiner Shaw : You mean by "they," the fellows that are workingin there?The Witness : Just a friendly conversation, that's all it amounted to.George Eichenlaub, one of the shop employees, likewise testified credibly andwithout contradiction that Sparks told him on a "couple" of occasions that he washired as a temporary employee, and that he had heard Sparks tell customers inthe store that he was only there "to help them out a few days."Schultz testified that he told Sparks at the time he rehired him in March of1951 that the job was temporary and would be for the duration of the so-called"busy" season, and advised him to take a steady job if he had the opportunityto do so.The undersigned credits the testimony of Drummond, Eichenlaub, and Schultz,as regards the above.The record clearly shows that the Respondent's business is seasonal.He isbusy during the months of March, April, and May, and in the fall of the year,particularly during the latter part of August, September, October, and the earlypart of November. It is a matter of common knowledge that corn is the bigcrop in the Portsmouth, Ohio, area, especially in the Scioto River Valley. It isalso a matter of common knowledge that farm work,insofar asthe preparationof the land and the planting of corn is concerned, slacks off around the earlypart of June and picks up at harvest time in the fall in the sections of Ohio wherethe Respondent operates his implement stores.A colloquialism expressing thefondest hopes of the farmers in this part of Ohio, "corn knee-high by the Fourthof July" is illustrative of the situation.Schultz' version of the circumstances surrounding the layoff is at variancewith that of Sparks.According to Schultz, he laid Sparks off in the morningand did not remember sending him out in the field to work. As indicated above,Sparks' version was that on June 7, 1951, heand GeorgeEichenlaub were sentout to Tick Ridge to set up a haybaler andafter their return to the shop, hewas laid off.George Eichenlaub was calledas a witnessand testified on behalf of the Re-spondent at the hearing herein.Though subjected to extensive cross-examina-tion by the General Counsel he was not queried as regards his activities on theday of Sparks' layoff.Nor did the General Counsel choose to recall him onrebuttal after Schultz had testified.In view of the fact that Schultz could not remember whether or not Sparksworked on June 7, 1951,and inthe absence of any testimony by Eichenlaub con-cerning this question, the undersigned accepts Sparks' testimony in this regard,primarily because it was not successfully rebutted in the record that is beforehim.While it is true that the undersigned has found above that Sparks wasan unreliable witness, nevertheless he accepts his testimony in thisregard.It iswell settled that a trier of facts may credit a portion of a witness' testimony anddiscredit him as regards other matters."As indicated above, the General Counsel also contends that further indiciathat Sparks was discriminatorily laid off or discharged is evidenced by the fact11 See N.L. R.B. v. UniversalCamera Corp,340 U. S. 474. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDthat shortly thereafter he hired one William Call.The record shows that Callwas hired on June 19,1951.Schultz testified that Call was hired as a parts man, primarily because ofhis past experience as such in the automotive field.At the time the employeesin the parts and hardware departments were scheduled to take their vacations,and it was necessary to hire someone to relieve them. Call had been recom-mended to him by Mrs. Margaret Drummond, the Respondent's bookkeeper.Hercredible and undenied testimony in this regard is set forth below:Q. Did he talk with you about hiring Mr. Call?A. Yes, he did.Q.What did he say about hiring Mr. Call?A.Well,I am afraid we are going to have to alleviate Mr. Schultz on theblame for Mr. Call.Mr. Fitch:Just answer the question.A. (Continued) Mr. Call happens to be a personal friend of mine, I haveknown him for a number of years, and his job wasn't secure and Mr.Schultzhad kept saying that it had been too much for George in the parts depart-ment during the spring season without a doubt, they just run their legs off,that's all there is to it ; and he said "Now would be the time to bring some-one in and teach them this parts business easy."And I had been nagginghim about this personal friend,if he ever had a position open,and Mr. Callis a parts man in the machinery line, in machines,not in farm implements,just automobiles ; and then I asked him to consider Mr. Call for this partsposition,because he had had experience in parts.Q. And so he came to work there.Is that in your records here?A. Yes.Q.How about pointing out when he came to work?A.Well,Tuesday, of the payroll week of June 23rd,that would show himappearing for work on June 19th,Tuesday.Schultz further testified that after Call had worked in the parts departmentfor awhile he was assigned to work in the shop so that he could become familiarwith farm machinery during the slack season, and thus able to do a better jobwhen business picked up in the fall.According to Schultz,Sparks was not hired for this job because he was notqualified,either by experience or education,to handle it.The parts and hard-ware departments are controlled by a perpetual inventory system.Under thissystem,incoming and outgoing articles are posted on a card so that one can tellat a glance how many nuts, bolts, parts, etc., are on hand.In order for thesystem to work the employees are required to make timely entries on the cards.The undersigned is convinced and finds that Sparks was not qualified forthe parts job.Obviously a person so employed should be able to write legibly.That Sparks was unable to do so is amply demonstrated by his signature onGeneral Counsel's Exhibit No. 8c, which purports to be his "Authorization forRepresentation" card.ConclusionHaving found as above the undersigned is convinced and he so finds thatEmery Sparks was hired by the Respondent in the early part of March 1951 asa temporary employee, and that his employment was terminated on June 7,1951, for economic reasons.He also finds that the reliable, probative, andsubstantial evidence in the record when considered as a whole does not supportthe General Counsel's contention that Sparks was laid off or discharged on June7, 1951,because of his membership in and activities on behalf of the Union. DRUMMOND IMPLEMENT COMPANY617Consequently, the undersigned will recommend that this allegation of the com-plaint be dismissed in itsentirety.3.The alleged discriminatory discharge of George PennyThe case of George Penny presents an anomaly.It is conceded by the Re-spondentthatPenny was a likeable sort of a person,and when in"condition" agood worker.On the other hand he was an alcoholic and unfortunately had nocontrol over himself, and as a result was frequently absent from work. Foryears the Respondent put up with his absenteeism.It was his custom to absenthimself without leave and report for work when he was able to do so. Typicalof his conduct is best told in the credible, undenied, and uncontradicted testi-mony of Mrs. Margaret Drummond,which is set forth below :Q. Surely.Now, you say that many of the times that Mr. Penny wasabsent you knew that he-that it was because he was drinking wine, isthat right?A. Yes, sir.Q. How did you know?A. I have walked right out to the car with his wife and looked in and sawhim laying there, drunker than a lord. That's a fact, I have.Q.When was that?A. Now, to tell you specifically when,I can't,Mr. Cohn.When he got histeeth pulled, they all called me Mrs. Penny for a whole month, rubbing it in.He was drunk, and I had to look at his gums and everything. That's thetruth.I know he drinks and I have seen him like that.Q. Did you ever go out and drink with him?A. No, sir.Q. Do you know of any time be ever came on the job drunk?A. No, I can't say that.The only thing I knew was the day the boys puthim in the coal bin and let him sleep all day,but he certainly wasn't onthe job.Q.When was that?A. I don't know, but they remember it.He came in drunk and he wasjust so completely passed out they couldn't get him home and they put himin the coal bin.We all went and looked at him from time to time.Q. Don't you remember when that was?A. No, I wish I could.Q.Well, was it recently?A. Thatsort of stuff happens all the time.Of course it was recently, itwas while I was employed there steadily.That's only been a year fromMay '50 to May '51.The record clearly shows that Penny had been warned repeatedly by the Re-spondent about his drinking, and on at least one occasion in 1950 had been dis-charged for his conduct.According to Penny, on that occasion he asked Schultzfor 2 days off and he took a week. Upon his return to work Schultz told himto " . . . go back home for another week,"and that he would send for him whenhe needed him.About a week later Schultz sent for him and he remained onthe payroll up to the (late of his discharge on June 13, 1951.As indicated above, Penny was considered a good worker when he was sober.He was employed as a "handyman." It was his job to sweep up the shop, cleanout the toilets, and on occasions work as a welder. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's payroll records show that from July 1950 to June 9, 1951,Penny absented himself from work on the following occasions:July 1950--------------------------------------------- 5daysAugust 1950------------------------------------------ 4daysSeptember 1950--------------------------------------- 7daysOctober 1950------------------------------------------ 6daysNovember 19550---------------------------------------- 3daysDecember 1950---------------------------------------- 6daysJanuary 1951----------------------------------------- 5daysFebruary 1951---------------------------------------- 9daysMarch 1951------------------------------------------- 4daysApril 1951-------------------------------------------- 3% daysMay 1951--------------------------------------------- 2daysJune (2 pay periods) 1951------------------------------ 3daysThus for a period of a little less than a year he was absent without leave fromhis work for a total of 571/2 days.According to Penny, on Friday, June 8, 1951, he went into the office and toldMrs. Drummond, the bookkeeper, that he wanted off on the coming Tuesday,June 12, 1951.Mrs. Drummond told him to see Schultz about it.He ignoredher suggestion in this regard and "took off" Friday night and did not report towork until Wednesday morning, June 13, 1951. At which time he had thefollowing conversation with Schultz :Q. (By Mr. Cohn) What occurred when you went in on Wednesday, thefollowing Wednesday?A.When I went in on the Wednesday, Mr. Schultz asked me where I hadbeen.I told him I went to Columbus on Tuesday. And he says, "How'scome you didn't come in Monday and Saturday?" I says, "I was in Satur-day and got my money." He says, "Well, I didn't see you."Well, I didn'tsee him, either.Q.Did you tell him that?A. Then after he called all of them, put all of them to work, he said to me,he says : "I want to see you a minute, Penny." I said O. K., so he calledme in the front office.He said to me, he said, "I am going to have to letyou go." I said, "Well, you are the boss," and he says, "I am going to payyour vacation."So he went in another office and got my vacation fromMargaret, brought it in and handed it to me. Then he said to me, says,"Do you know anything about this union the boys have got started down-stairs?"I says, "no, I didn't know much about it."That's the way I said it.He says, "Well, do you belong to it?" I says, "Yes, one hundred percent,"the words I said.Well, he said to me, "I ought to fire you."Trial Examiner Shaw : He said what?The Witness : He said to me, "I ought to fire you, but I am going to layyou off."That's the words he told me, when this happened-this was onJune 13th when he fired me, or laid me off.Mr. Cohn : Are you going to say anything else?A. No.Trial Examiner Shaw: Is that all, Mr. Penny?The Witness: That's all.Trial Examiner Shaw : That's the conversation that he had the day youwere fired?The Witness : Between me and Mr. Schultz.Q. (By Mr. Cohn) How long were you in the office, approximately? DRUMMOND IMPLEMENT COMPANY619A.Well, I judgeabout a halfan hour.He wasbusyanswering telephonecalls, they wouldcall in,you know, and he wouldanswer the'phone, theywould ask for him.Q. Did you leave after that?A. I did, I went downstairs, gathered up my tools and went down to theUnemployment Office.Schultz' versionof Penny's dischargewas in substancethat he had put upwith his derelictionsas longas he could "standit" or "tolerate" it ; that he hadwarned him repeatedly to no avail ; and that hewas atthe "end ofthe string"and had to let him go. He denied emphatically that he queried Penny about theUnion at the timehe discharged him.Mrs.Margaret Drummond's versionof the eventsleading upto and whatoccurred on themorning ofPenny's discharge was asfollows : Shetestified thatPenny did not tell her on Friday, June 8, that he wanted off on Tuesday, June 12,1951.She was positive in her testimony in thisregard.She further testified thatPenny did not come into the office on Saturdaymorning,June9, and get hispay, but that on the contrary he received his pay for that weekat the time ofhis discharge on Wednesday, June 13, 1951.After careful consideration of all the evidence in the record, bothoral anddocumentary, the undersigned is convinced and he so finds that Schultz' testi-mony as regards what transpired on the morning of Penny's discharge was amore accurate account of what actually transpired at that time than that ofPenny.There are several factors that have compelled the undersigned to arriveat this finding. In the first place, Penny on direct examination first testified thathe did not go to the shop or office on Saturday. Later on he testified that hedid go to the shop and get his week's pay. On the other hand, Margaret Drum-mond testified that Penny did not come to the office on Saturday for his pay,and that he did not receive it until the date of his discharge, at which time hereceived both his pay for the week ending June 9, 1951, and his vacation pay.While theundersigned has some doubt as tothe veracity of Schultzas regardsa portionof his testimony, nevertheless he is convinced thathis testimony asregards Penny's discharge was a reasonably true account thereof when consideredin the light of the whole record.Moreover, his testimony as regards certaininstancesthat occurred on the morning in question is corroborated by Drum-mond, whom the undersigned has found above to be a truthful and forthrightwitness.Penny, on the otherhand,did not so impress him.When the recordis considered as a whole, it is clear to theundersignedthat he was reluctantto testify concerning certain matters such as his employment record.Moreover,his demeanor while testifyingwas not impressivein that he was inclined to bea little too "cocky" and "shifty" when queried as regards controversialmatters.Another factor that carries some weight with the undersigned as regardsPenny's credibility was his account of a conversation he and Nero Shepherd hadwith Schultz regarding a wageincrease.According to Penny this incident oc-curred after he signed his authorization-for-membership card on May 17, 1951.At that time Penny and Shepherd weredissatisfiedwith their wages.Bothwere then receiving $45 per week.According to Penny the other employees werereceiving $53 per week.When they talked to Schultz, they askedfor a raiseto $50 per week. Schultz told them in substance that if they weredissatisfiedthey could "look for another job," and specifically told Penny, "You have beenlaying off too much, and I am not going to pay you no vacation this year." Pennyprotested and told Schultz that he thought he was unfair. Schultz again told himthat he had been laying off too much. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDPenny's testimony, in general, was corroborated by that of Nero Shepherd andMargaret Drummond. The latter, however, places the time of the conversationas of March 17, 1951. Her testimony in this regard is credited by theundersigned.The reason that the undersigned considers Penny's testimony as regards theabove incident of importance is because it tends to refute other of his testimonythat he was never reprimanded or warned by Schultz as regards his conduct.ConclusionFrom the foregoing and upon the record as a whole,the undersigned is con-vinced and he so finds that the Respondent discharged George Penny on June13, 1951, for cause, and that his membership in and activities on behalf of theUnion were no factors in his discharge. The record is replete with evidenceof Penny's derelictions, and absent the advent of the Union, no one wouldquestion the Respondent's action in this regard.In the considered opinionof the undersigned, the fact that the Respondent had received a letter fromthe Union on June 7 and from the Board on June 12, 1951,were merely coinci-dental with the discharge.There is no question but what cause existed and thatitwas of Penny's own making. The Respondent had nothing to do with hisdecision to take "off" at the time he did. The least Penny could have donewas to notify the Respondent of his intention to do so.This he did not chooseto do.Clearly, there is nothing in the Act that requires an employer to operate ina vacuum during the course of a union's organizational efforts.He may dis-charge an employee at any time for cause or as a matter of fact for no causeat all, the only determent he is faced with during such times is thathe shallnot discriminatorily discharge an employee because of his membership in oractivities on behalf of a labor organization, or because he engaged in protectedconcerted activities with other employees.Such is the situation we are facedwith herein.Under the circumstances as described by Penny himself, cause notonly existed but had for quite some time. The undersigned is not unmindfulof the fact that the Respondent had condoned Penny's derelictions in the past.But, contrary to the General Counsel's contention, condonation of past conductis not enough to predicate a finding of a violation of Section 8 (a) (3) of theAct thereon.This the General Counsel must do by a preponderance of thereliable, probative, and substantial evidence when considered in the light ofthe record as a whole.This the General Counsel has failed to do.Contrary to the General Counsel's contention the record does not show thatPenny was a leading instigator or protagonist for the Union. The evidenceis to the contrary.As far as the record is concerned, Shepherd, Humble, andWalter Egbert were the originators of the idea.Of the three, Shepherd was theleader; it was he who contacted Local #349 and secured the authorization cards,distributed them amongst the employees for their signatures, and collected fromeach the $5 initiation fee, all of which he turned over to Local #349 for action.As to Penny's activities, the record is silent except for the fact hesigned acard and paid his initiation fee'hIn view of the foregoing the undersigned is convinced that thisallegation inthe complaint should likewise be dismissed, and he so recommends.12 SeeMorrison Turning Co., Inc.,77 NLRB 670;Cookeville,Shirt,79 NLRB 667. DRUMMOND IMPLEMENT COMPANY6214. Independentactsof interference with, restraint, and coercionWalter D. Egbert,a long-timeemployee of the Respondentas a mechanic,testified crediblyat the hearingherein that on the morning of June 21, 1951,Schultz came up to where he and Raymond H. Humble were working on a motorand the following conversation ensued :Q. (By Mr. Cohn) Now, Mr. Egbert, did Mr. Schultz ever say anythingtoyouabout the Union?A. One time.Q.When was that, do you remember?A. That there was on the 21st of June, about ten o'clock.Q. In the morning?A. In the morning.He cameup to Mr. Humble and I,and I was work-ing on a motor,and Mr.Humble wasassistingme there,and he says,"You two fellows just as well hunt you another job."He says, "I was talk-ing to Mr. Drummond last night about this union business," and he says, "Hesaid before he would have a union come in to the shop he would shut thedoors."And so I says, "Well," I says, "I am not hunting another job.And at the same time I will stay until he closes the doorsor fires me."Q. You told Mr. Schultz that?A. I told Mr. Schultz that.And Raymond Humble was there with me,and Raymond said something similar to what I said, and I just walkedoff, kind of disgusted.Q. Do you know what he said?A.Well, it was with his phrasing, it would be similar to what I said, that'sall.I couldn't tell you word for word.And they argued a little bit, andI just stepped away, and I don't hear any too well anyway, you see.Raymond H. Humble corroborated Egbert's testimony as regards the above inci-dent.In his version he added that Schultz told him and Egbert thatin a con-versation with Drummond he had shown him the letter from the Union and itwas at that time that Drummond made the above remarks to him (Schultz).Schultz, on direct examination, in effect deniedmakingthe above remarks toEgbertand Humble.However, on cross-examination when queried by theGeneral Counsel concerning the remarks attributed to him by Egbert and Humble,he at first denied making them but later on when confronted with an affidavithe had previously given the Board's field examiner which was to the contrary,he admitted making the statement.He then volunteered testimony to the effectthat when he made the remarks it was at a different time than recited by Humbleand Egbert, and that everybody in the shop heard the conversation. In view ofthe testimony of Egbert and Humble, and Schultz' admissions on cross-examina-tion as to the authenticity of the statements he had made to the fieldexaminerin hisaffidavit, the undersigned is convinced that this portion of his affidavitshould be set forth hereinbelow :When I discharged Penny I didn't ask him if he belonged to the union.I didn't ask him if he knew anything about the union at all. I just firedhim for laying off.He'd come in to work with hangovers, but when he'dcome in drinking I'd send him right home.After I found out that therewas a union,I think that it was sometimeduring the week of June 18, 1951 that I went to all the men in the shop. Ithink all the men were there, there might have been one out on a delivery. Itold them that we might all be out of a job if Mr. Drummond chose notto operate this store.Mr. Drummond had talked about selling one ofhis stores.He said that long before the union affair. 622DECISIONS OF NATIONAL Ltii3OR RELATIONS BOARDImeant that Drummond might close up the store if there was labortrouble.I was looking at this affair from my own standpoint and I'd beout of a job just like the others. The only one who said anything to mewas Raymond Humble, who said Drummond promised a lot he didn't keep.I walked away from him.I don't recall making any remark about it being a dirty trick to bringin a union in this place.As indicated above, the undersigned credits the testimony of Egbert andHumble as regards the above incident.Both impressed the undersigned ashonest and forthright witnesses.As far as the undersigned can glean from the record,the above-described actsof Schultz constitute the only credible testimony in the record as regards in-dependent violations of Section 8 (a) (1) of the Act.The Respondent in his brief urges that since the record is barren of any othercoercive remarks, they should be considered as being merely expressions ofopinion by Schultz and hence within the purview of Section 8 (c) of the Act,and permissive as a proper exercise of the right of "free speech."He also urgedthat they are "if true" merely isolated statements,and consequently should beignored.The undersigned does not agree.Here we are dealing with a smallgroup,in fact at the time the remarks were made on June 21,1951, only fiveemployees were working in the shop.Moreover,the remarks were made bySchultz, the manager, to whom each must look as regards his tenure of employ-ment.Schultz,figuratively speaking,held their jobs in the palm of his hand.By his own testimony he could hire and fire at will.Hence such statements com-ing from him under the circumstances described above are a far cry from beingisolated remarks.They constituted an immediate and present threat or danger,to wit : loss of their jobs if they exercised the rights guaranteed them by Section7 of the Act.Nor are they mere expressions of opinion when viewed in the lightof all the circumstances.As far as the employees were concerned they mayhave been uttered through the mouth of Schultz,but it was the voice of the Re-spondent,Floyd Drummond,who was speaking.The Board and the courts in along line of cases have consistently held that such remarks are clearly coercive,and constitute interference with,restraint,and coercion of employees in theexercise of their statutory rights."By the conduct described above, the undersigned finds that the Respondent vio-lated Section 8 (a) (1) of the Act.5.The appropriate unit and the majoritya.The appropriate unitThe complaint alleges that"all employees of the Respondent'sPortsmouth,Ohio, branch, excluding office and clerical employees,salesmen,professional em-ployees, guards,and supervisors as defined in the Act,constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act." The Respondent in his answer denies the General Counsel'sallegation in this regard.At the hearing herein the Respondent made no serious objections to the Gen-eral Counsel's theory as regards the unit, but instead chose to vigorously contestthe Board's jurisdiction in general over the Respondent'soperations.Histheory being that if the Board does not have jurisdiction,then of course such"J. S. Abercrombie Co.,55 NLRB 520. DRUMMONDIMPLEMENT COMPANY623issues asthe appropriateunit,refusal to bargain, etc., are moot and hence mean-ingless.Since the undersigned has found hereinabove that the Board does havejurisdiction over the Respondent's operations, it is incumbent upon him to resolvethe issue as regards not only the appropriate unit but all issues raised by thepleadings.As indicated above, the Respondent's operations at his Portsmouth, Ohio, storeare roughly speaking divided into 3 departments: (1) The office, (2) parts,which consists of 2 sections, farm hardware and parts for farm equipment, and(3) the shop, where farm machinery is assembled and repaired.The shop is physically separated from the office and parts departments.Though the employees in the parts departments do on occasion work in theshop, there is no evidence that the regular employees in the shop either oc-casionally or otherwise work in the parts department.The employees in theshop department are classified as mechanics and "handymen" and do the sortof work that generally speaking is considered as "shop" work. They have acommon interest in their work, and constitute what the Board has found onnumerousoccasions a homogeneous group.Having found as above, the undersigned is convinced and finds that the appro-priate unit for the purposes of collective bargaining is the same as the GeneralCounsel alleges in his complaint and which has been set forth above.Excludedfrom the unit is employee William Call, who the undersignedfindswas, ascontended by the Respondent at the hearing herein, a "parts" employee at alltimesmaterial herein.b.The Union's majorityThe record shows that as of June 6, 1951, there were 7 employees in the ap-propriate unit, and that the Union represented 5.Hence on that date the Unionhad a clear majority.The undersigned has found above that the services of Sparks and Penny weredispensed with by the Respondent for just cause on June 7 and 13, 1951, re-spectively.Hence as of June 14, 1951, the Respondent had the following em-ployees in the shop : Walter D. Egbert, Raymond H. Humble, George E. Schultz,Nero Shepherd, and George E. Eichenlaub, a total of 5 employees. Of these 5,the Union represented the following : Walter D. Egbert, Nero Shepherd, andRaymond H. Humble, a total of 3.Hence, as of June 14, 1951, the Union stillrepresented a majority in the same proportion as it did on June 6, 1951.Accordingly, the undersigned finds that at all times material herein, the Unionhas represented and does now represent a majority of the employees in theabove-found appropriate unit.The undersigned is not unmindful of the factthat at the time of the hearing herein, Nero Shepherd was on a leave of absence.Since Shepherd's testimony as regards his employment status stands uncontra-dicted and undenied in the record, the undersigned finds that for the purpose ofresolving the issues herein he is and will be considered as an employee of theRespondent at all times material herein.The facts leading up to the alleged refusal to bargain by the Respondent havebeen set forth above. Though the complaint alleges that the Respondent has re-fused to bargain with the Union since June 7, 1951, the undersigned, for reasonsset forth below, does not so find.In the first place the Respondent received the Union's letter requesting recog-nition on June 7; 5 days later on June 12, 1951, the Respondent received a letterfrom the Board to which was attached a copy of the Union's petition for certi-fication of representative.In this same letter, the Board requested the Respond-ent to furnish certain information.This the Respondent did on June 14, 1951. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, within 1 week the Respondent received the above lettersfrom the Unionand the Board and complied with the latter's request. Drummond, the Respond-ent, did not visit the Portsmouth store until on or about June 14, 1951,and thushad no knowledge of the Union's requestfor recognition until Schultzgave himthe above letters.According to the undenied and uncontradicted evidence inthe record, Drummond then instructed Schultz to comply with theBoard's re-quest, which he did in the mode and manner described above.Respondent didnot then or at any time material herein answer the Union's letter.In explana-tion of his failure to do so the Respondent contends in substance thatsince theBoard's letter was received by him almost simultaneously he felt that his firstduty was to comply with the Board's request, and that thereafter the question wasin its hands.His reasoning in this regard is strengthened by the Board's letteritself, particularly because therein he was advised that a fieldexaminer had beenassigned to investigate the case. In the meantime no authorized agent of theUnion either called upon him personally or at his Portsmouth store, thusleadinghim to believe that it was unnecessary for him to answer the Union's letter.The Respondent further contends that he was then and still is ready to cooperatewith the Board in settling the issue of representation by means of a Board-ordered and conducted election.20In the considered opinion of the undersigned, the conduct of the Respondentas described above was both reasonable and logical when one takes into con-sideration the fact that this was the first time he had ever been involved with alabor organization,and hisfailure, under all the circumstancesfound herein,to answer the Union's letter of June 6, 1951, excusable, and not violative of theAct.The gravamen of the Respondent's position, however, is the fact thatSchultz' conduct on June 21, 1951, was violative of the Act, and hence the atmos-phere changed, and the old adage, "circumstances alter cases" becomes appli-cable.Consequently the undersigned finds that it was from this date the Re-spondent refused to bargain with the Union.As found above, Schultz' remarks to the employees on June 21, 1951, wereclearly violative of the Act. Surely, they disrupted the orderly processes of theBoard for the determination of the question concerning representation.There-after, the Union was justified in filing charges of unfair labor practices againstthe Respondent and withdrawing its petition for certification of representative.That the conduct of Schultz was violative of the Act is so well settled that theundersigned is of the opinion that it would unnecessarily burden this report tocite excerpts from the numerous decisions of the Board and the courts that haveconsidered this issue.Suffice it to say, however, that the gist of their holdingsis to the effect that such statements create a coercive atmosphere and make afree choice of bargaining representatives impossible.'In view of the above findings and upon the record as a whole, the undersignedfinds that the Respondent herein, on June 21, 1951, and at all times thereafter,has refused to bargain collectively with the Union and has thereby interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act, in violation of Section 8 (a) (5) and (1) thereof.Though it has been found above that Nero Shepherd was an employee of theRespondent at all times material herein, particularly as of June 21, 1951, thedate found that the Respondent first refused to bargain with the Union, theundersigned is convinced that even though he had found that Shepherd hadvoluntarily quit his job in July 1951, he still would have made the same finding20 Seesupra,the section of this report styled "Statement of the Case."m SeeEverett Van KleeckCompany,Inc.,88 NLRB 785;N.L. R. B. v. Joy Silk Mills,185 F. 2d 732,cert. denied341 U. S 914. DRUMMOND IMPLEMENT COMPANY625as regards the Respondent's refusal to bargain in view of the Board's recentDecision and Order inInternational Broadcasting Corporation (KWKH),99NLRB 130. In that case under a similar set of facts, except as to the issue thereinas regards the appropriateness of the unit and certain 8 (a) (3) findings, theBoard found as follows :It was the duty of the Respondent to refrain from disturbing thestatus quoby coercive conduct pending the resolution of the representation question,and to permit the Union to have a free opportunity to increase and retain itsmembership by legitimate organizational activity and to participate in a freeand uncoerced election, which would determine whether or not it was thestatutory representative of the announcers.This the Respondent failed todo.By its coercive conduct found herein and detailed in the IntermediateReport, Respondent nullified the organizational efforts of the Union duringthe preelection period, thereby preventing the holding of a free election anddepriving the Union of any prospect of success in the balloting.Moreover,within a few months after the petition had been withdrawn, Respondentdiscriminatorily discharged the only remaining union announcers, Marshalland Crawford, thereby forestalling any possible resurgence of union ac-tivity among the announcers.As a result of this unlawful conduct, the Union, which on March 23 rep-resented a majority of the employees in the unit which the Board subse-quently found appropriate, found itself in November without a single ad-herent among the announcers, and without any immediate prospect of achiev-ing certification as the representative of the announcers.In a strikingly similar case the Court of Appeals for the Fifth Circuit,found, as does the majority of the Board here, that the respondent's refusalto bargain was not unlawful. It nevertheless held in effect, that, as theunion's subsequent loss of majority was attributable to the respondent'sunlawful preelection campaign of threats of reprisal and promises of bene-fit,a provision requiring the respondent to bargain with the union, uponrequest, was directed to the situation calling for redress and was therefore anappropriate remedy to eradicate the effects of respondent's unfair laborpractices and to effectuate the policies of the Act.The result reached intheHolmescase is consistent with the principle enunciated by the Supreme'Court in theFranks Bros.case, that an employer should not be permittedto profit by his own wrong, when he pleads, as a bar to a bargaining order,a loss of the union's majority which resulted from his own illegal acts.In the instant case, as in theHolmescase, the Respondent's unlawfulpreelection campaign precluded any possibility of the Union's achievingcertification through the exercise by the employees of a free and untrammeled,choice.We find therefore that an order requiring the Respondent to bar-gain with the Union, upon request, as the representative of the announcersis necessary to effectuate the policies of the Act.As in theHolmescase, suchan order will serve merely to restore the Union to the status of the ex-clusive bargaining representative of the announcers, a status which it occu-pied on March 30, 1950, before the Respondent intensified its unlawfulantiunion activity.The Respondent will thereby be prevented from profiting'by its own wrongful conduct in precluding a free election and certificationof the Union.2.Members Houston and Stylesare in full agreement withMembers Mur-dock and Petersonin issuing a bargaining order for the reasons already:given.However, in addition and independently of the foregoing basis,Mem- 626DECISIONSOF NATIONAL LABORRELATIONS BOARDbersHouston and Styleswould also predicate the bargaining order onRespondent's refusal to recognize, or bargain with, the Union on March 30,1950.Because the Union at that time represented a majority both in theactual appropriate unit (of announcers), and in the requested unit (ofannouncers and control operators), they would find that the Union's letterof March 23 constituted a proper request for bargaining.They would find,further, in view of the antiunion campaign conducted by the Respondentcoincidentally with the Union's organizational activity, involving as it didunlawful interrogation and threats of reprisal, and culminating in the dis-criminatory discharge of the two remaining members of the Union in theannouncer's unit, that the Respondent's refusal to bargain was not in factmotivated by any good faith doubt as to the Union's majority status or theappropriateness of the unit sought, but rather by a rejection of the collec-tive bargaining principle and by a desire to gain time in which to underminethe Union.Members Houston and Styleswould find, therefore, that the Respondentviolated both Section 8 (a) (5) and (1) by its refusal to accede to theUnion's request of March 23 for a bargaining conference.For the reasons set forth hereinabove as to the status of Shepherd, the under-signed agrees with the position taken by Board Members Houston and Stylesin the above-cited case.IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices inviolation of Section 8 (a) (1) and (5) of the Act, it will be recommended thatit cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent, since on or about June 24, 1951, has re-fused to bargain collectively with the Union as the majority representative of itsemployees in an appropriate unit, the undersigned will recommend that the Re-spondent, upon request, bargain collectively with the Union as such statutoryrepresentative, and if an understanding is reached, embody it in a signedagreement.Upon the basis of the foregoing findings of fact and upon the entire recordof the case, the undersigned makes the following :CONCLUSIONS OF LAW1.Lodge #349, International Association of Machinists, affiliated with theAmerican Federation of Labor, is a labor organization within the meaning ofSection 2 (5) of the Act.2.Floyd Drummond d/b/a Drummond Implement Company, Portsmouth, Ohio,isengaged in commerce within the meaning of Section 2 (6) and (7) ofthe Act. BOSTON HERALD' TRAVELER CORPORATION6273.All employees at the Respondent's Portsmouth, Ohio, branch, excludingoffice and clerical employees, salesmen, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.4. Lodge #349, International Association of Machinists, AFL, was on June 6,1951, and at all times since, has been the exclusive representative of all theemployees in the appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.5.By failing to answer the Union's letter of June 6, 1951, requesting recogni-tion and bargaining conferences on and after June 21, 1951, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.6.By disregarding, thus in effect denying, the right of employees to be repre-sented in matter of collective bargaining, and by threatening the employees withloss of their jobs if they persisted in their union and/or concerted activities,the Respondent has interfered with, restrained, and coerced them in the exerciseof rights guaranteed in Section 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.8.The Respondent did not discriminatorily discharge Emery Sparks andGeorge E. Penny.[Recommendations omitted from publication in this volume. ]BOSTON HERALD-TRAVELER CORPORATIONandNEWSPAPERGUILD OFBOSTON, LOCAL32,AMERICAN NEWSPAPER GUILD, C. I.O.Case No.1-CA-1095.January 27,1953Decision and OrderOn August 15, 1952, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, and3Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel [Chairman Herzog andMembers Styles and Peterson].102 NLRB No. 74.